IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-30033
                          Summary Calendar



JOHN WILLIAM MORACE,

                                            Petitioner-Appellant,

versus

BURL CAIN, Warden, Louisiana State Penitentiary,

                                            Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                          USDC No. 98-CV-443
                         --------------------

                          August 20, 1999

Before KING, Chief Judge, and HIGGINBOTHAM and CARL E. STEWART,
Circuit Judges.

PER CURIAM:*

     John William Morace, Louisiana prisoner No. 114169, appeals

the district court’s dismissal of his 28 U.S.C. § 2254 petition

asserting a claim of an excessive sentence as a result of being

sentenced as a second felony offender.   The district court

dismissed without prejudice for failure to exhaust state

remedies.

     In granting Morace a certificate of appealability (COA), the

district court stated that the issue of whether Morace had

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-30033
                                  -2-

exhausted his state court remedies was a substantial showing of

the denial of a constitutional right.       Exhaustion, however, is

not a constitutional issue.      See Sonnier v. Johnson, 161 F.3d

941, 943 (5th Cir. 1998).    Therefore, we will treat this COA as

one granted due to a “credible showing of exhaustion.”       See

Whitehead v. Johnson, 157 F.3d 384, 386 (5th Cir. 1998) (citing

Murphy v. Johnson, 110 F.3d 10, 11 (5th Cir. 1997) (applying the

COA standard to nonconstitutional issue of exhaustion of state.

remedies).

     A petitioner seeking habeas relief under § 2254 is required

to exhaust all claims in state court prior to requesting federal

collateral relief.     See id. at 387.   Here, the Louisiana Third

Circuit Court of Appeals refused to consider Morace’s excessive

sentence claim in a post-conviction proceeding and advised Morace

to seek and out-of-time appeal instead.       The Louisiana Supreme

Court summarily denied Morace’s writ of certiorari.       Thus, there

was no adjudication on the merits of Morace’s sentencing claim

due to the procedural defect in his petition.

     A claim is not exhausted unless the habeas petitioner

provides the highest state court with a “fair opportunity to pass

upon the claim.”     Mercadel v. Cain, 1999 WL 409655, *4 (5th Cir.

June 21, 1999) (per curiam) (citing Dupuy v. Butler, 837 F.2d

699, 702 (5th Cir. 1988)).    This “fair opportunity” requires that

the applicant “present his claims before the state courts in a

procedurally proper manner according to the rules of the state

court.”   Id.   Although Morace arguably presented his sentencing

claim to the Louisiana Supreme Court, the Louisiana Supreme Court
                          No. 99-30033
                               -3-

was denied a fair opportunity to consider Morace’s claim because

Morace has not yet filed an out-of-time appeal; his claim

therefore remains unexhausted.   See id.   Accordingly, the

district court’s dismissal without prejudice is AFFIRMED.